Title: To Thomas Jefferson from Thomas Barclay, 12 June 1787
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Bordeaux 12 June 1787

I wrote you by this Post, and am Now to Inform you that Mess. French & Co. have Employ’d the Mare-chaussee at all the Passes out of the Jurisdiction of the Parliament of Bordeaux to stop me on the Road. A suspicion of such a proceeding made me Alter my Intention of setting out, and I have Now Certain Information that it is so.
I see Nothing for Me to Do, but to Remain where I am, untill you have seen the Minister, and untill I learn the Extent of My hopes. I am Dear Sir Your Very obed

Thos. Barclay

